Title: From John Quincy Adams to Thomas Boylston Adams, 18 February 1804
From: Adams, John Quincy
To: Adams, Thomas Boylston



18 February 1804.

The Louisiana Government bill has this day pass’d, yeas 20. Nays 5.—It now goes to the House of Representatives, where we shall see what will be done with it.—On the final question this day taken I alone spoke against it, and was answered only by one member—He saw no Constitutional objection—because the clause authorizing Congress to make needful rules and regulations for the territory, and other property of the United States was sufficient—The thing could not have been done by a Constitutional Amendment; because there were five States, which probably would reject it, from an idea that it carried the weight and  of the Union Southward and Westward—And this he presumed was th upon which the Amendment to the Constitution had been proposed by me. (This is the first time I knew they had such a suspicion—but this accounts for all—They distrust it seems five States on this question—But their suspicion of me is totally groundless—I sincerely believe that every State would ultimately have agreed to the Amendment—And 13 of them between this and the next Session.) This circumstance is however the key to the whole system—I do not think with you that this ground will be travell’d over again—It will be too late—But the principles to which I appealed have no weight here as it appears to me, on either side. Of the federalists only four three voted with me; and they I believe upon objections to details—One single member of the other side voted also against the bill—Also I presume from an objection to the detail.—I enclose you the Journals, and the newspaper I promised you
